Title: James Madison to Edward Everett, 5 December 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 5. 1830
                            
                        
                        
                        The copy of your Lecture on the Working Men’s party was duly recd; and presuming you to be now at Washington,
                            I address thither my thanks for the pleasure afforded by the judicious interesting and well-timed observations, which you
                            availed yourself of the occasion to inculcate. With cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    